Order of Court.
This court having held that the issue of whether municipal courts have jurisdiction over state traffic offenses is one which requires a construction of the Georgia Constitution (Kolker v. State, 193 Ga. App. 306 (387 SE2d 597) (1989)), and the Supreme Court having exclusive jurisdiction over cases requiring construction of constitutional provisions (id.), it is hereby ordered that our decision in this case, *50dated November 8, 1989, is vacated and this case is transferred to the Supreme Court.
Decided December 19, 1989
Rehearing denied December 19, 1989.
Virgil L. Brown & Associates, Virgil L. Brown, Eric D. Hearn, for appellant.
W. Fletcher Sams, District Attorney, J. David Fowler, Assistant District Attorney, for appellee.